DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with applicant’s representative Karl T. Ondersma on 02/27/2021.
The application has been amended as follows: 
In claim 5, replace “The lifting mechanism as claimed in claim 4” with “The lifting mechanism as claimed in claim 3”.
Allowable Subject Matter
Claims 1, 3 and 5-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art references fail to teach or disclose a lifting mechanism and a method for operating the lifting mechanism comprising a motor and a braking resistor via which power resulting from regenerative operation of the motor taking place during lowering of the load at a lowering speed at or below a speed threshold value can be converted into heat, wherein the threshold value for the lowering speed is maximized via the controller such that the brake resistor can be operated at a maximum power that is within the scope of the at least one load capacity characteristic value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/KAWING CHAN/           Primary Examiner, Art Unit 2846